                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSE
                                     AT KNOXVILLE

 LINDA ANN HARRIS,                              )
                                                )       Case No: 3:20-CV-00272-TAV-HBG
        Plaintiff,                              )
                                                )
 v.                                             )
                                                )
 THE TJX COMPANIES, INC.                        )
 d/b/a T.J. MAXX,                               )
                                                )
        Defendant.                              )



                           CERTIFICATE OF CORPORATE INTEREST



        COMES now the defendant, The TJX Companies, Inc. d/b/a T.J. Maxx, pursuant to Rule

 7.01 of the Federal Rules of Civil Procedure, and hereby states that it is a publicly held corporation

 with no parent corporation, and that there are no public politically held corporations that own

 (10%) or more of its stock.

                                                Respectfully submitted,

                                                LUTHER - ANDERSON, PLLP


                                                BY:     /s/ Alaric A. Henry
                                                      ALARIC A. HENRY, BPR# 14885
                                                      ALAN C. BLOUNT, BPR# .35048
                                                      Attorneys for Defendants
                                                      One Union Square, Suite 700
                                                      100 W. Martin Luther King Blvd.
                                                      Chattanooga, Tennessee 37402
                                                      (423) 756-5034
                                                      (423) 265-9903 (fax)
                                                      aah@lutheranderson.com
                                                      acb@lutheranderson.com




Case 3:20-cv-00272-TAV-HBG Document 12 Filed 07/08/20 Page 1 of 2 PageID #: 36
                                    CERTIFICATE OF SERVICE

         I hereby certify that on July 8, 2020, a copy of the foregoing Certificate was filed
 electronically. Notice of this filing will be sent by operating of the Court’s electronic filing system
 to all parties indicated on the electronic filing receipt. All other parties will be served by regular
 U.S. Mail. Parties may access this filing through the Clerk’s electronic filing system.

                                                LUTHER - ANDERSON, PLLP


                                                BY:     /s/ Alaric A. Henry




Case 3:20-cv-00272-TAV-HBG Document 12 Filed 07/08/20 Page 2 of 2 PageID #: 37
